The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 26, 2020

                                2020COA51

No. 18CA2084, Better Baked, LLC v. GJG Property, LLC — Real
Property — Spurious Liens and Documents — Lis Pendens

     In this dispute over a right of first refusal in a commercial

lease, a division of the court of appeals considers how to assess the

spuriousness of a lis pendens under the Spurious Liens and

Documents statute, sections 38-35-201 to -204, C.R.S. 2019. A

majority of the division concludes that the “spuriousness” of a lis

pendens does not turn on an assessment of the merits of the claim

in connection with which the lis pendens was filed; rather, it turns

solely on whether the lis pendens is filed in connection with a claim

that affects title to real property. Because tenant’s claim was based

on a right of first refusal, the enforcement of which can affect title to
real property, the lis pendens in this case was not groundless or

spurious.

     A dissenting judge opines that whether a lis pendens is

groundless (and hence spurious) depends not on whether it has

been filed in connection with a claim affecting title to real property,

but, rather, on the merits of the claim in connection with which it

was filed. Because, in the dissenting judge’s view, the documentary

evidence unambiguously revealed that the parties had terminated

tenant’s right of first refusal with respect to the purchase of real

property, tenant’s lis pendens was groundless and, hence, spurious.
COLORADO COURT OF APPEALS                                            2020COA51


Court of Appeals No. 18CA2084
City and County of Denver District Court No. 18CV30754
Honorable Jay S. Grant, Judge


Better Baked, LLC, a Colorado limited liability company,

Plaintiff-Appellant,

v.

GJG Property, LLC, a Colorado limited liability company; Peak Holdings Group,
LLC, a Colorado limited liability company; and Dorenka LLC, a New York
limited liability company,

Defendants-Appellees.


               ORDER AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                     Division I
                            Opinion by JUDGE DAILEY
                                Navarro, J., concurs
                 Miller*, J., concurs in part and dissents in part

                          Announced March 26, 2020


City Park Law Group, LLC, Wayne E. Vaden, Denver, Colorado; Van Remortel,
LLC, Fred Van Remortel, Denver, Colorado, for Plaintiff-Appellant

Brown Dunning Walker, PC, Neal K. Dunning, Drew P. Fein, Denver, Colorado;
Shapiro Bieging Barber Otteson, LLP, Julie A. Trent, Duncan E. Barber,
Denver, Colorado, for Defendants-Appellees


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2019.
¶1    In this dispute over a right of first refusal (ROFR) in a

 commercial lease, Better Baked, LLC (tenant), appeals the district

 court’s judgment entered in favor of GJG Property, LLC (landlord);

 Peak Holdings Group, LLC (Peak); and Dorenka LLC (Dorenka)

 (collectively, petitioners) granting their petition to declare that two

 lis pendens recorded by tenant against property owned by landlord

 and partly leased to tenant were spurious documents. The court

 also awarded petitioners attorney fees. We affirm in part, reverse in

 part, and remand for further proceedings.

             I. Factual Background and Procedural History

¶2    Tenant leased approximately 6800 square feet in a

 7800-square-foot warehouse owned by landlord (the property).

 Article forty-two of the lease gave tenant an ROFR for the five-year

 term of the lease. Under the ROFR, if landlord offered to sell the

 property or received and desired to accept a bona fide offer to

 purchase the property, landlord was required to send tenant a copy

 of the contract and notice of its intent to make or accept an offer.

 Then, tenant would have the right to purchase the property on the

 same terms and conditions set forth in the contract.




                                     1
¶3    In 2016, after a dispute arose between tenant and landlord

 concerning some charges under the lease, tenant brought an action

 against landlord seeking declaratory relief. Tenant and landlord

 settled their dispute and the case was dismissed without prejudice.

¶4    In August 2017, tenant procured a buyer for the property,

 Larry and Ramona Reed. The Reeds and landlord signed a

 purchase agreement. During the executory period of that contract,

 tenant and landlord entered into a First Amendment to the lease.

 A recital explained:

           Landlord is under contract to sell the Property
           (the “Transaction”), which sale is contingent on
           the waiver and termination of the ROFR.
           Tenant has agreed to waive and terminate the
           ROFR.

 In the First Amendment, the parties agreed that

           Tenant acknowledges and agrees that it has
           received all information regarding the
           Transaction that it has requested and it hereby
           waives the ROFR with respect to the
           Transaction.

           As of the Effective Date, the Lease is hereby
           amended to delete Article 42.

¶5    In February 2018, landlord entered into a different purchase

 agreement for the property with Peak, another tenant at the



                                  2
 property that had asserted an ROFR under its lease. Peak assigned

 its rights to Dorenka. Landlord asserted that tenant’s ROFR waiver

 in the First Amendment applied to the pending Dorenka purchase,

 which tenant disputed.

¶6     Tenant’s counsel recorded a lis pendens against the property

 that referenced the dismissed action. A few days later, tenant

 commenced a new action against landlord and recorded a second lis

 pendens referencing that action. The complaint in the new action

 sought damages and declaratory relief that tenant was “entitled to

 the exercise the first right of refusal.” Tenant did not seek specific

 performance.

¶7     Petitioners brought an action against tenant to remove both lis

 pendens as spurious documents under sections 38-35-201 to -204,

 C.R.S. 2019, which governs “spurious” liens and documents. This

 action was consolidated with tenant’s second action. Following a

 show-cause hearing, the district court entered a written order that

 included the following findings:

      tenant “has failed to provide an adequate showing that [its]

       waiver of their [sic] right of first refusal was condition [sic] on

       the sale of the property to the Reeds”;


                                      3
        “the only credible evidence presented to the court showed that

         the waiver was valid and that it contained no conditional

         language”; and

        tenant’s conduct, “by bringing a third party (the Reeds) to

         purchase the Property, acted as a constructive waiver of their

         [sic] right of first refusal.”

¶8       Based on these findings, the court determined that, even if

  meritorious, the claims asserted in tenant’s second action “would

  not affect title to, or the right of possession of the Property.” It

  concluded that both lis pendens were “groundless, and as such, are

  spurious and invalid,” released both, and awarded attorney fees

  against tenant.

¶9       Subsequently, the court, acting pursuant to C.R.C.P. 54(b),

  certified that there was no just reason for delay in entering final

  judgment in petitioners’ favor.

                               II. Issues Presented

¶ 10     Tenant asserts that the district court made four errors:

       1. declaring both lis pendens spurious “despite being lawfully

         recorded . . . in conjunction with the filing of [tenant’s]

         complaints”;

                                          4
       2. concluding that the ROFR waiver in the first amendment was

         not contingent on sale to the Reeds;

       3. concluding that even if the waiver could have been applied in a

         sale to Peak, it could also be applied to the Dorenka sale; and

       4. concluding that by procuring the Reeds as buyers, tenant

         “constructively waived the ROFR.”

¶ 11     We agree with tenant that the district court erred in reaching

  the waiver issue. Thus, we conclude that it erred in finding the

  second lis pendens was groundless. Given that conclusion, we do

  not reach tenant’s second, third, or fourth issues.

                   III. The Trial Court Erred in Concluding
                that the Second Lis Pendens Was Groundless

¶ 12     Tenant says, “Even assuming, arguendo, that the First Lis

  Pendens was invalid because the underlying case had been

  dismissed, the Second Lis Pendens was not . . . .” Tenant contends

  that the district court evaluated its second lis pendens under the

  wrong standard. Tenant argues that rather than reaching the

  merits of landlord’s waiver defense, the district court should have

  asked only whether, based on the allegations in the complaint

  concerning the ROFR, tenant had put forward a “rational argument



                                      5
  based on the evidence or the law” that the second action could

  affect title to real property. We agree with tenant.

                                  A. Law

                              1. Lis Pendens

¶ 13   Section 38-35-110(1), C.R.S. 2019, authorizes the recording of

  a lis pendens “[a]fter filing of any pleading” when the relief sought

  “affect[s] the title to real property.” The recording is proper if the

  claimant shows that the claim “relates to a right of possession, use,

  or enjoyment of real property.” Hewitt v. Rice, 154 P.3d 408, 412

  (Colo. 2007); James H. Moore & Assocs. Realty, Inc. v. Arrowhead at

  Vail, 892 P.2d 367, 373 (Colo. App. 1994).

¶ 14   Our supreme court broadly interprets the phrase “affecting the

  title to real property.” Kerns v. Kerns, 53 P.3d 1157, 1165 (Colo.

  2002) (quoting § 38-35-110(1)). In Pierce v. Francis, a division of

  this court explained that construing the lis pendens statute broadly

  furthers the policy behind the statute. 194 P.3d 505, 509-10 (Colo.

  App. 2008) (“The policy underlying a notice of lis pendens is to

  prevent a proceeding involving real property rights from being

  thwarted by transfers of property interests to persons not bound by

  the outcome of the proceeding.”). It added, “even when a dispute


                                      6
  does not seek to change ownership in any way but involves a

  determination of rights incident to ownership, a lis pendens notice

  is appropriate.” Id. (also noting that, because claims in a will

  contest could affect title to real property in the estate, those claims

  were sufficient to justify recording a lis pendens); see Kerns, 53

  P.3d at 1164-65 (an equitable action to impose a constructive trust

  on real property does not operate directly on title but is a type

  of action that may affect legal title); Hammersley v. Dist. Court, 199

  Colo. 442, 446, 610 P.2d 94, 97 (1980) (An action to enforce

  building restrictions in a restrictive covenant is one “affecting title

  to real property.”).

¶ 15   An ROFR1 may affect title to real property within the meaning

  of section 38-35-110(1). In Cambridge Co. v. East Slope Investment



  1 An ROFR is a potential buyer’s contractual right to meet the terms
  of a third party’s offer. Black’s Law Dictionary 1586 (11th ed.
  2019). In contrast to an option, an ROFR is a preemptive right, i.e.,
  it does not give the holder of an ROFR the power to compel the
  property owner to sell like an option would, but merely requires the
  property owner to offer the property to the ROFR holder before it
  decides to sell. See, e.g., Stuart v. D’Ascenz, 22 P.3d 540, 541-42
  (Colo. App. 2000). If the property owner sells a property to a third
  party without providing the ROFR holder an opportunity to meet
  the terms of the third party’s offer, the ROFR holder is entitled to
  relief. See Peters v. Smuggler-Durant Mining Corp., 910 P.2d 34, 38

                                      7
  Corp., a division of this court held that a valid ROFR for

  condominium units “create[s] an interest in land subject to a

  condition precedent.” 672 P.2d 211, 213 (Colo. App. 1983), rev’d on

  other grounds, 700 P.2d 537 (Colo. 1985). Likewise, in Houtchens v.

  United Bank of Colorado Springs, N.A., another division

  acknowledged that an ROFR could be subject to the statute of

  frauds because it involved an interest in land. 797 P.2d 814, 815

  (Colo. App. 1990). And in two other cases, the holders of ROFRs

  recorded notices of lis pendens to protect their interests in real

  property. Thompson v. Md. Cas. Co., 84 P.3d 496 (Colo. 2004); Hein

  Enters., Ltd. v. S.F. Real Estate Inv’rs, 720 P.2d 975 (Colo. App.

  1985).

¶ 16   “The vast majority of courts and commentators have held that

  [ROFRs] . . . are interests in property and not merely contract

  rights,” because “if the property owner attempts to sell to someone

  other than the owner of the right of first refusal . . ., the latter may

  have a court of equity enter a decree of specific performance

  ordering that the property be conveyed to him.” Ferrero Constr. Co.



  (Colo. App. 1995) (ROFR holder may seek specific performance),
  aff’d, 930 P.2d 575 (Colo. 1997).

                                      8
  v. Dennis Rourke Corp., 536 A.2d 1137, 1139 (Md. 1988); see Stuart

  Kingston, Inc. v. Robinson, 596 A.2d 1378, 1384 (Del. 1991) (“[A]

  vast majority of courts and commentators view [ROFRs] as

  equitable claims sufficient to support an action for specific

  performance . . . . Because the holder of the [ROFR] acquires

  merely an equitable interest, it remains inchoate until the owner

  decides to sell thus triggering the [ROFR].”); see also In re Jenkins,

  74 B.R. 440, 445 (Bankr. N.D. Ga. 1987) (holding that an ROFR

  contained in a deed “affect[s] the nature, quality, value, or mode of

  enjoyment of the demised premises,” so “it is not a mere personal

  covenant, but one that runs with the land . . . .”).

                         2. Spurious Documents

¶ 17   The spurious liens and documents statute protects property

  owners from frivolous claims used to cloud title as a means of

  protest or harassment. Battle N., LLC v. Sensible Hous. Co., 2015

  COA 83, ¶ 20.2 It defines “lien” as “an encumbrance on real or

  personal property.” § 38-35-201(2), C.R.S. 2019. Because a lis

  pendens does not constitute a lien against real property, Hewitt,


  2 “We review de novo whether a recorded document is a spurious
  lien or spurious document.” Evans v. Evans, 2019 COA 179, ¶ 10.

                                     9
  154 P.3d at 412, this case involves a document rather than a lien.

  The statute authorizes an action by any person “whose real . . .

  property is affected by a recorded or filed . . . document” to petition

  for the release of a “spurious document.” § 38-35-204(1), C.R.S.

  2019; see C.R.C.P. 105.1.

¶ 18   The statute defines a “spurious document” as “any document

  that is forged or groundless, contains a material misstatement or

  false claim, or is otherwise patently invalid.” § 38-35-201(3).

  Although the statute does not define “groundless,” a division of this

  court described a groundless document as one to which “the

  proponent can present no rational argument based on the evidence

  or the law in support of his or her claim . . . .” Int’l Tech.

  Instruments, Inc. v. Eng’g Measurements Co., 678 P.2d 558, 563

  (Colo. App. 1983), superseded by statute as stated in Colo. Dep’t of

  Soc. Servs. v. Bethesda Care Ctr., 867 P.2d 4 (Colo. App. 1993).

  This interpretation has become the prevailing view. See, e.g., Fiscus

  v. Liberty Mortg. Corp., 2014 COA 79, ¶ 58, aff’d, 2016 CO 31; Platt

  v. Aspenwood Condo. Ass’n, Inc., 214 P.3d 1060, 1068 (Colo. App.

  2009); Westar Holdings P’ship v. Reece, 991 P.2d 328, 330 (Colo.

  App. 1999); Harris v. Hanson, 821 P.2d 821, 824 (Colo. App. 1991).


                                      10
¶ 19   Procedurally, after an aggrieved party files a petition, the

  district court issues an order to show cause why it should not

  declare the document invalid. C.R.C.P. 105.1(a). At a hearing, the

  court must consider the merits of the petition based on evidence

  presented at the hearing. Egelhoff v. Taylor, 2013 COA 137, ¶ 11.

  After the hearing, the court must make findings of fact; if it

  determines that a document is spurious, it must enter an order

  invalidating and releasing the document and award costs to the

  petitioner. § 38-35-204(2); C.R.C.P. 105.1(d).

¶ 20   A notice of lis pendens can be a spurious document. Shyanne

  Props., LLC v. Torp, 210 P.3d 490, 491 (Colo. App. 2009); Pierce,

  194 P.3d at 508; see also Hewitt, 154 P.3d at 414 (discussing

  potential remedies for a wrongful filing). But a lis pendens is not

  groundless merely because the underlying claim may fail. In Platt,

  the division noted that, although the plaintiffs’ claims were

  ultimately unsuccessful, they were “advanced in good faith,” and

  plaintiffs had put forward “a rational argument, based upon facts

  and the law, in support of their claim,” thus their lis pendens was

  not a spurious document. 214 P.3d at 1068.




                                    11
¶ 21   The Platt approach reflects the majority view. See 14 Richard

  R. Powell, Powell on Real Property § 82A.05[3][a] (Michael Allen Wolf

  ed. 2000) (discussing how courts considering motions to cancel a lis

  pendens do not “determin[e] the probable outcome of the litigation

  . . . ; rather court[s] generally focus on the issue of whether the

  relief sought . . . is the kind that triggers the doctrine of lis

  pendens”). Although the exact wording of lis pendens statutes and

  procedures for invalidating lis pendens in other states vary, courts

  in other states have echoed Platt. E.g., Darr v. Muratore, 143 B.R.

  973, 977 (D.R.I. 1992) (“The Court must determine from the

  allegations in the complaint, taken as true, whether the Trustee has

  asserted a claim concerning title to or an interest in real property.

  The Trustee need not establish that [creditor] will ultimately

  succeed on the merits.”) (citations omitted); TWE Ret. Fund Tr. v.

  Ream, 8 P.3d 1182, 1188 (Ariz. Ct. App. 2000) (“[C]ourts must

  examine whether there is some basis for concluding that the action

  meets this definition, and need not — indeed, should not —

  determine the merits unless such a determination is necessary to

  the decision.”); DeCroteau v. DeCroteau, 65 N.E.3d 1217, 1220

  (Mass. App. Ct. 2016) (“[T]he allowance or denial of a . . . lis


                                      12
  pendens hinges on the nature of the claim, not the merits thereof.”);

  Elna Constr. Co. v. Flynn, 240 N.Y.S.2d 581, 584 (N.Y. Sup. Ct.

  1963) (“In an application for the cancellation of a Lis Pendens, the

  Court may not consider the merits of the action or the ability of the

  plaintiff to successfully maintain the action.”).

                              B. Application

¶ 22   To determine whether tenant’s second lis pendens was

  groundless, we must first decide whether an ROFR affects “the title

  to real property” within the meaning of section 38-35-110(1). Then,

  we turn to whether tenant advanced a “rational argument based on

  the evidence or the law” to support its claim.

             1. Tenant’s ROFR Affects Title to Real Property

¶ 23   The district court found that “the claims asserted in [tenant’s]

  Complaint, if meritorious, would not affect title to, or the right of

  possession of the Property . . . .” For three reasons, we disagree.

¶ 24   First, the lease created interests in real property for tenant.

  See Kunz v. Cycles W., Inc., 969 P.2d 781, 783 (Colo. App. 1998)

  (“A commercial lease is both a conveyance of an interest in real

  property and a contract.”). The ROFR was one interest in the

  bundle of rights in the lease. See Houtchens, 797 P.2d at 815;


                                     13
  Cambridge Co., 672 P.2d at 213. In Pierce, the division held that a

  lis pendens is valid if the action “could ultimately change legal title”

  to property or “involves a determination of rights incident to

  ownership.” 194 P.3d at 510. Because tenant could have sought

  an equitable remedy to enforce its ROFR, that right related to

  “possession, use, or enjoyment of real property.” Hewitt, 154 P.3d

  at 412; James H. Moore & Assocs. Realty, Inc., 892 P.2d at 373; see

  Peters, 910 P.2d at 42 (“[S]ince [the property owner] failed to send

  [the ROFR holder] notice of its [ROFR], the trial court did not err in

  granting [the ROFR holder’s] request for specific performance.”).

¶ 25   Second, the public policy concern underpinning the lis

  pendens statute further bolsters this conclusion. If an ROFR holder

  could not record a notice of lis pendens, it could lose its

  bargained-for right to obtain a property. Pierce, 194 P.3d at

  509-10; § 38-35-109(1), C.R.S. 2019 (unrecorded documents invalid

  against subsequent purchasers without notice).

¶ 26   Third, courts must construe the phrase “affecting the title to

  real property” in the lis pendens statute broadly. Kerns, 53 P.3d at

  1165. As discussed, an ROFR imposes a restraint on alienation

  that limits the property owner’s right to convey title.


                                     14
             2. The Second Lis Pendens Was Not Groundless

¶ 27   The district court found “the first and second Lis Pendens to

  be groundless, and as such are spurious and invalid . . . .” The

  district court did not offer different rationales for each lis pendens.

  We conclude that separate analyses are required.

¶ 28   Tenant concedes that when it recorded the first lis pendens,

  the first action had been dismissed and the dismissal was not

  appealed. Accordingly, we agree with the district court that the first

  lis pendens was groundless.

¶ 29   However, the district court’s treatment of the second lis

  pendens calls for more careful examination. The district court

  found that tenant’s express waiver of the ROFR in the first

  amendment “was valid,” and that tenant had “constructively

  waived” the ROFR by bringing in the Reeds as potential purchasers.

  Based on these findings, the court concluded that the second lis

  pendens was groundless.

¶ 30   On the one hand, the statute required the district court to

  conduct a hearing, allow the parties to present evidence, and make

  factual findings. § 38-35-204(2); C.R.C.P. 105.1(d), see Egelhoff,

  ¶ 11; Westar, 991 P.2d at 330. But on the other hand, the district


                                     15
  court should not have turned the show-cause hearing into a

  mini-trial on the merits of tenant’s ROFR claim and landlord’s

  waiver defense in the underlying action.

¶ 31   Some tension exists in our case law on this issue. Platt held

  that a trial court should not invalidate a lis pendens solely because

  the underlying claims may fail. 214 P.3d at 1068. By contrast, the

  Westar division endorsed a broader inquiry into the merits of the

  underlying action. 991 P.2d at 330-32. To the extent that these

  cases conflict, we choose to follow the narrower approach in Platt.

  A show-cause hearing under C.R.C.P. 105.1 is an expedited

  proceeding that does not contemplate discovery. Deciding a case on

  the merits under these circumstances could frustrate the

  truth-seeking process. And for this reason, courts in most

  jurisdictions do not reach the merits of the underlying litigation in a

  motion to cancel a lis pendens. See Powell, § 82A.05[3][a].

¶ 32   The Platt approach would not preclude parties disputing a lis

  pendens from presenting evidence in a show-cause hearing, but it

  would limit how a district court evaluates this evidence in

  determining groundlessness. For example, a court could receive the

  underlying complaint into evidence as the district court did here. In


                                    16
  addition, the court could take evidence concerning the status of the

  underlying action, such as whether a particular claim affecting title

  or the entire action had been dismissed. But that inquiry should

  stop well short of what the district court did here — reaching the

  merits of the ROFR claim in tenant’s complaint and landlord’s

  waiver defense to decide whether the lis pendens was groundless.

¶ 33   In statutory challenges to other types of purportedly spurious

  documents or liens, the Platt approach would impose fewer

  restrictions than the Westar approach. For example, an instrument

  outside the chain of title could be challenged with evidence that the

  grantor had no interest in the property — a question that the

  district court must resolve. See Battle N., LLC, ¶ 54 (“The grantor

  has no interest to convey.”); GMAC Mortg. Corp. v. PWI Grp., 155

  P.3d 556, 557 (Colo. App. 2006) (“The lenders argue that, because

  Mandalay Holdings had no record interest in the subject properties

  it conveyed to the public trustee, its deed of trust is a ‘wild deed’

  outside the chain of title; thus, the Mandalay deed of trust is a

  spurious document.”). With most liens or other documents,

  groundlessness or frivolousness can be decided based on evidence

  directly related to the document or lien. By contrast, here the


                                     17
  district court considered evidence of an underlying transaction that

  related to the lis pendens only indirectly. The court should have

  focused only on whether the second lis pendens was filed in

  connection with a present lawsuit in which the relief sought

  “affect[s] the title to real property.” Because, as shown above, the

  second lis pendens was filed in connection with such a lawsuit, it

  was not “groundless,” and, consequently, not “spurious” either.3

                             3. Attorney Fees

¶ 34   The district court did not allocate petitioners’ attorney fees

  between the first and second lis pendens. Having found both lis

  pendens groundless, it had no reason to do so. However, given our

  conclusion that the court erred in finding the second lis pendens

  groundless, we must set aside the attorney fees award. On remand,

  the court shall afford petitioners an opportunity to recover their

  attorney fees allocable to the first lis pendens.




  3 The dissent would hold otherwise, equating the spuriousness of a
  lis pendens with the groundlessness (or lack of a rational argument
  in support) of the claim in connection with which the lis pendens
  was filed. Remedies for a groundless or frivolous claim, however,
  are already available under C.R.C.P. 11 and section 13-17-102,
  C.R.S. 2019.

                                     18
                             IV. Conclusion

¶ 35   The district court’s order is affirmed as to the first lis pendens

  and reversed as to the second lis pendens. The order awarding

  attorney fees is reversed, and the case is remanded for further

  proceedings consistent with this opinion.

       JUDGE NAVARRO concurs.

       JUDGE MILLER concurs in part and dissents in part.




                                    19
       JUDGE MILLER, concurring in part and dissenting in part.

¶ 36   I concur in the majority opinion’s affirming the judgment with

  respect to the first lis pendens. However, I respectfully dissent from

  the majority’s reversal of that portion of the judgment invalidating

  the second lis pendens.1

                      I.     Preliminary Statement

¶ 37   While the court held a half-day hearing on the petition and

  received testimony, the record before us does not include the

  transcript of that hearing. Appellants are responsible for providing

  an adequate record on appeal; when an appellant fails to provide a

  transcript of a hearing, “we presume that the court’s ruling

  declaring the lien invalid [under section 38-35-204, C.R.S. 2019,

  and C.R.C.P. 105.1] is supported by the record.” Egelhoff v. Taylor,

  2013 COA 137, ¶ 13 (affirming district court’s finding that lien was

  invalid); see also Clements v. Davis, 217 P.3d 912, 916 (Colo. App.

  2009).




  1For convenience, unless otherwise indicated, I refer to tenant’s
  second lis pendens, recorded on March 1, 2018, as “the lis
  pendens.”

                                    20
¶ 38   While this circumstance alone normally could justify affirming

  the district court, this case turns on the construction of two

  documents (1) article 42 in the Lease Agreement (Lease) between

  Better Baked, LLC (tenant) and GJG Property, LLC (landlord), which

  grants tenant a right of first refusal (ROFR) to purchase the leased

  premises (Property); and (2) the First Amendment to Lease

  Agreement (Lease Amendment), which terminated the ROFR. Both

  of those documents are referred to in tenant’s complaint in the

  underlying action, the waiver reference in the lis pendens is

  contained in the Lease Agreement, both documents are in the

  record before us, and the Lease Amendment clearly and

  unambiguously terminated tenant’s ROFR months before the filing

  of the lis pendens.

                              II.   Analysis

¶ 39   The district court found the second lis pendens to be

  groundless, spurious, and invalid for three reasons:

       • the waiver of the ROFR contained no conditional language;

       • the claims in tenant’s complaint, even if meritorious, would

          not affect title to or the right of possession of the premises;

          and


                                    21
       • the conduct of tenant, by bringing in Larry N. Reed and

          Ramona L. Reed to purchase the property, acted as a

          constructive waiver of its ROFR.

¶ 40   I conclude that the termination of the ROFR by the Lease

  Amendment contained no conditional language, and therefore I do

  not consider the other two issues.

                         A. Standard of Review

¶ 41   This case involves interpretation of the Spurious Liens and

  Documents statute, sections 38-35-201 to 38-35-204 (Act), C.R.S.

  2019, and C.R.C.P. 105.1. Statutory interpretation and court rule

  construction are questions of law subject to de novo review. Evans

  v. Evans, 2019 COA 179, ¶ 10 (statute); see also People v. Zhuk,

  239 P.3d 437, 438 (Colo. 2010) (court rule). Tenant’s contentions

  depend on the legal effect of the ROFR and the Lease Amendment

  and therefore present a question of law that we review de novo.

  Battle N., LLC v. Sensible Hous. Co., 2015 COA 83, ¶ 53; see also

  Dinnerware Plus Holdings, Inc. v. Silverthorne Factory Stores, LLC,

  128 P.3d 245, 246 (Colo. App. 2004) (interpreting a lease).




                                   22
                B. Points of Agreement and Disagreement

¶ 42   To avoid unnecessary duplication, I will briefly indicate the

  following points or discussions in the majority opinion with which I

  agree (subject in some case to brief supplementation below):

       • The factual and procedural background as set forth in Part I

         of the majority opinion.

       • An ROFR may affect title to real property within the

         meaning of section 38-35-110(1), C.R.S. 2019.

       • A holder of an ROFR may record a notice of lis pendens.

       • This case involves a document rather than a lien under the

         Act.

       • A spurious document includes one that is groundless.

       • A groundless document is one to which the proponent can

         present no rational argument based on the evidence or the

         law in support of his or her claim.

       • A notice of lis pendens can be a spurious document.

       • A lis pendens is not groundless merely because the

         underlying claim may fail.




                                    23
¶ 43   I disagree with the majority’s (1) approach precluding the

  district court’s review of the document terminating the ROFR and

  (2) conclusion that the lis pendens is not invalid.

           C. Scope of Hearing Under the Act and Rule 105.1

¶ 44   A court’s goal in construing a statute is to determine and give

  effect to the General Assembly’s intent. Hassler v. Account Brokers

  of Larimer Cty., Inc., 2012 CO 24, ¶ 15; see also Battle N., ¶ 30. “In

  discerning legislative intent, we look first to the statutory language

  itself, giving words and phrases their commonly accepted and

  understood meaning.” Kerns v. Kerns, 53 P.3d 1157, 1160 (Colo.

  2002). If the statute is clear, the statute must be applied as

  written. Hassler, ¶ 15; Battle N., ¶ 30. Only if the statute is

  ambiguous do we consider legislative history or other rules of

  statutory construction. § 2-4-203(c), C.R.S. 2019; Smith v. Exec.

  Custom Homes, Inc., 230 P.3d 1186, 1189 (Colo. 2010); Westar

  Holdings P’ship v. Reece, 991 P.2d 328, 331 (Colo. App. 1999). We

  construe court rules consistent with rules of statutory construction.

  Zhuk, 239 P.3d at 438-39.

¶ 45   Section 38-35-204(2) and (3) and Rule 105.1(b) and (c) require

  a hearing on a show cause order. Neither the Act nor the Rule


                                    24
  define the term “hearing,” but a division of this court carefully

  construed the term as used in section 38-35-204 in Westar, decided

  shortly after the enactment of the Act and adoption of Rule 105.1.

  The division looked to supreme court precedent, which held that the

  use of the term in a custody statute “included both the privilege to

  be present when a case is being considered and the right to present

  and support one’s contentions by evidence and argument.” Westar,

  991 P.2d at 331 (citing Brown v. Brown, 161 Colo. 409, 412-13, 422

  P.2d 634, 635 (1967)). The court in Brown also relied in part on the

  definition of “hearing” in the then-current edition of Black’s Law

  Dictionary (3d ed. 1933) as including the introduction of evidence.

  Brown, 161 Colo. at 412, 422 P.2d at 635. As further support for

  its conclusion that the hearing under the Act must include the

  admission of evidence, the Westar division cited Moody v. Larsen,

  802 P.2d 1169, 1171 (Colo. App. 1990), which held, in construing

  “hearing” under another statute, “[t]he convening of a hearing

  presupposes that evidence will be introduced during such

  proceeding.” 802 P.2d at 1171.

¶ 46   The Westar division went further, however, and concluded that

  even if the term “hearing” was ambiguous, its interpretation was


                                    25
supported by the legislative history, which showed that the hearing

was intended as a “fail-safe” mechanism to ensure that no

legitimate lien could be discharged. 991 P.2d at 331. The division

also reasoned:

          A hearing without presentation of evidence
          concerning the validity of the recorded
          document, however, falls short of being the
          “fail-safe mechanism” envisioned by the
          General Assembly.

          Furthermore, interpreting the term “hearing”
          to foreclose consideration of evidence
          concerning the validity of a document would
          not effectuate a just or reasonable result. If
          the result of a petition were to be dictated
          simply by the skill of the pleader and legal
          argument, then even a petition having a sound
          substantive basis could result in the petitioner
          being ordered to pay the other party’s attorney
          fees.

          Likewise, this interpretation could result in
          instances where a court makes a preliminary
          determination that documents are not
          spurious and awards attorney fees, only to
          determine later on the merits that the
          documents were in fact spurious. To avoid
          such results, a hearing on the merits of the
          underlying claim is appropriate.

 Id. The division noted that Rule 105.1(d), which was adopted after

 entry of the judgment in the Westar case, provides that a court




                                 26
   may continue a show cause hearing for further proceedings and

   trial. Id. at 331-32.

¶ 47   Based on this analysis, the division held that “a hearing

  pursuant to section 38-35-204 may not be limited to the pleaded

  allegations and legal argument unless the parties agree to a waiver

  of the right to present and have evidence considered.” Id. at 332.

¶ 48   This holding has been explicitly followed by two divisions of

  this court, Fiscus v. Liberty Mortg. Corp., 2014 COA 79, ¶ 30, aff’d,

  2016 CO 31; Egelhoff, ¶ 11, and implicitly and in substance by a

  third, Battle N., ¶¶ 7, 58 (affirming district court’s invalidation of

  quitclaim deeds based on extensive factual findings made after an

  evidentiary hearing). The Westar division’s construction of the

  statutory term “hearing” has also been adopted by divisions of this

  court in three reported cases arising under other statutes. People v.

  Scura, 72 P.3d 431, 435 (Colo. App. 2003); May v. Colo. Civil Rights

  Comm’n, 43 P.3d 750, 754-55 (Colo. App. 2002); People v. Duke, 36

  P.3d 149, 152 (Colo. App. 2001).

¶ 49   I have located no reported Colorado case in which the Westar

  approach has been questioned. Nor did the General Assembly

  change the language requiring a hearing in its amendment to


                                     27
  section 38-35-204 in 2012.2 Under the usual rules of statutory

  construction, the legislature’s inaction to change the courts’

  interpretation of the hearing requirement is deemed to have ratified

  that interpretation. See, e.g., City of Manassa v. Ruff, 235 P.3d

  1051, 1056 n.4 (Colo. 2010); Mason v. People, 932 P.2d 1377, 1380

  (Colo. 2005).

¶ 50   Accordingly, I would not depart from the Westar approach.

¶ 51   I respectfully disagree with the majority that the division in

  Platt v. Aspenwood Condo. Ass’n, Inc., 214 P.3d 1060 (Colo. App.

  2009), adopted a more restrictive approach than that in Westar. At

  issue in that case was the validity of a contract by the condominium

  association (Association) to sell a new unit to the Platts. Id. at

  1063. The unit was apparently constructed on commonly owned

  property, which, under section 35-33.3-312, C.R.S. 2008, of the

  Colorado Common Interest Ownership Act, required the approval of

  two-thirds of the existing unit owners. Id. at 1063-64. The Platts

  filed suit seeking specific performance and asserting several

  common law claims, and they filed a lis pendens related to the


  2Similarly, the supreme court did not change the hearing language
  when it amended Rule 105.1 in 2007 and 2012.

                                     28
  action. Id. at 1063. The Association counterclaimed seeking a

  declaratory judgment and asserting a claim for slander of title. It

  also sought an order requiring the Platts to show cause why the lis

  pendens should not be declared spurious and invalid. Id.

¶ 52   The district court entered what appears to be single judgment

  in favor of the Association on all the Platts’ claims and on the

  Association’s counterclaims for declaratory judgment and slander of

  title, but in favor of the Platts on the spurious document claim. Id.

  On appeal, the division reversed the judgment as to three of the

  common law claims and affirmed the judgment in all other respects.

  Id. at 1068-69.

¶ 53   The nature of the proceedings in the district court in Platt is

  unclear. There is no indication in the opinion that the court

  conducted a separate show cause hearing. It is clear, however, that

  the district court did not rule on the show cause order until after it

  decided the merits of the case, including contract validity. See id.

  at 1068. And it did so only after the court had received and

  considered evidence on a complicated factual situation, see, e.g., id.

  at 1063, 1064-65, and engaged in an analysis of a complex

  statutory scheme, see id. at 1063-66. Only then did the court


                                    29
  conclude that the Platts had acted in good faith in filing the lis

  pendens. Id. at 1068.

¶ 54   In my view, therefore, Platt does not support the majority’s

  declining to go beyond the literal language of the underlying

  complaint and the status of the proceedings in determining whether

  a lis pendens is groundless.

¶ 55   Nor am I persuaded that we should depart from Westar by the

  majority’s citation to Professor Powell’s treatise and out-of-state

  cases. The paragraph in the treatise cited by the majority also

  states: “The cloud on the title caused by the mere filing of a notice

  of lis pendens should be lifted if the complaint does not state a

  cause of action that may affect property.” 14 Richard R. Powell,

  Powell on Real Property § 82A.05[3][a] (Michael Allen Wolf ed. 2000).

  As explained below, tenant’s complaint does not state a cause of

  action for purposes of C.R.C.P. 12(b)(5). And the foreign cases cited

  involve different statutory schemes, without case law like that in

  Colorado holding that a hearing includes the right to submit

  evidence.

¶ 56   For all these reasons, I conclude that the scope of the show

  cause hearing was properly delineated in Westar. In the case before


                                    30
  us, we do not know what exactly transpired at the hearing because

  tenant has not provided the transcript. In my view, this case turns

  on the plain meaning of the Lease Amendment. Therefore, the case

  is properly resolved by examination of the Lease Amendment, along

  with article 42 of the Lease and the lis pendens. I believe, as

  discussed below, that the lis pendens in this case is invalid under

  either the Westar or the majority’s approach.3

       D. Law Applicable to Interpretation of the Lease Agreement

¶ 57   We review the ROFR and the Lease by applying

  well-established principles of contract law. Ad Two, Inc. v. City &

  Cty. of Denver, 9 P.3d 373, 376 (Colo. 2000). While the primary

  goal of contract interpretation is to determine and give effect to the

  intent of the parties, their intent must be determined primarily from

  the language of the instrument itself. Klun v. Klun, 2019 CO 46, ¶

  18. “Written contracts that are complete and free from ambiguity

  will be found to express the intention of the parties and will be

  enforced according to their plain language.” Ad Two, 9 P.3d 376.



  3This would not be true in every case. See, e.g., Battle N., LLC v.
  Sensible Hous. Co., 2015 COA 83, ¶ 58; Fiscus v. Liberty Mortg.
  Corp., 2014 COA 79, ¶¶ 4-10.

                                    31
  Extraneous evidence may be admitted to prove the parties’ intent

  only where there is an ambiguity in the terms of the contract. Id.

  In determining whether provisions of an agreement are ambiguous,

  “we review the instrument’s language and construe it consistent

  with the plain and generally accepted meaning of the words

  employed.” Klun, ¶ 18.

¶ 58   Terms in a contract are ambiguous only “when they are

  susceptible of more than one reasonable interpretation.” Id. at ¶ 19

  (emphasis added); see also Browder v. U.S. Fid. & Guar. Co., 893

  P.2d 132, 133 (Colo. 1995). In the absence of such an ambiguity,

  courts do not look beyond the four corners of the agreement to

  determine the meaning intended by the parties. Klun, ¶ 18; Ad

  Two, 9 P.3d at 377. Ambiguity is not created by the mere fact that

  the parties differ in their interpretation of a contract. Ad Two, 9

  P.3d at 377. In any event, tenant does not contend on appeal that

  the Lease Amendment is ambiguous.

                E. Construction of the Lease Amendment

¶ 59   In its briefs in this court, tenant consistently conflates the

  terms “waive, “waiver,” and “waived” with the terms “terminate,”

  “termination,” and “terminated,” and the district court did so as


                                    32
well at points in its April 13, 2018, order declaring the lis pendens

spurious and invalid. The Lease Amendment, however, does not. It

provides in relevant part as follows:

             THIS FIRST AMENDMENT TO LEASE
          AGREEMENT (“First Amendment”), dated as of
          Nov 20, 2017 (Effective Date”)4 is between
          [landlord and tenant].

                             RECITALS

                                  ....

                B.    Pursuant to the terms of the Lease,
          Tenant has a right of first refusal to purchase
          all or a portion of the property (the “Property”)
          on which the [leased premises are] located (the
          “ROFR”). Landlord is under contract to sell
          the Property (the “Transaction”), which sale is
          contingent on the waiver and termination of
          the ROFR. Tenant has agreed to waive and
          terminate the ROFR.

               C.   Therefore, Landlord and Tenant
          have agreed to amend the Lease to terminate
          the ROFR, as set forth herein. . . .

                            AGREEMENT

                                   ....




4The typed date of “October __” was crossed out and replaced with
“Nov 20.” This handwritten change was initialed. The change is
immaterial for purposes of the issue before us, because the lis
pendens was filed four months after the later date.

                                  33
                  1. Waiver of ROFR. Tenant
                     acknowledges and agrees that it has
                     received all information regarding the
                     Transaction that it has requested and
                     it hereby waives the ROFR with respect
                     to the Transaction.


                  2. Lease Amendment. As of the
                     Effective Date, the Lease is hereby
                     amended to delete Article 42.


¶ 60   It is undisputed that the referenced “Transaction” involved a

  contract to sell the Property to Larry N. and Ramona L. Reed

  (Reeds). The Lease Amendment was signed on the “Effective Date”

  of November 20, 2017.

¶ 61   Several points are clear from the plain language of the Lease

  Amendment. First, the Lease Amendment set forth two separate

  substantive provisions, in which (1) tenant waived its rights under

  the ROFR with respect to the transaction and (2) the Lease was

  amended by deleting article 42 (which granted tenant the ROFR) as

  of the effective date –– that is immediately upon the signing of the

  Lease Amendment on November 20, 2017. That these two

  provisions are separate and distinct is clear for several reasons:




                                    34
• The two matters are set forth in the two separate

  paragraphs in the document, and neither paragraph refers

  to the other.

• Paragraph 1 specifically ties the waiver of the ROFR to the

  “Transaction.” Paragraph 2 contains no such link to the

  transaction; it merely provides that article 42 is deleted as

  of the effective date.

• Nothing in the Lease Amendment provides that article 42

  and the ROFR would be restored if the transaction did not

  occur.

• It was not necessary to amend the Lease for tenant to waive

  the ROFR with respect to the transaction. It could have

  done so by signing a writing containing the language that

  was set forth in paragraph 1 of the Lease Amendment or

  even through words and actions. See Tarco, Inc. v. Conifer

  Metro. Dist., 2013 COA 60, ¶ 33 (“In general, a party may

  waive a contract provision where the party is ‘entitled to

  assert a particular right, knows the right exists, but

  intentionally abandons that right.’”) (citation omitted).




                            35
¶ 62     Second, there is no language in the Lease Amendment

  providing that the deletion of article 42 of the Lease is contingent on

  the sale to the Reeds. Paragraph 2 of the Lease Amendment

  provides, without any condition or limitation, “As of the Effective

  Date [November 20, 2017, the date of signing], the Lease is hereby

  amended to delete Article 42.” It does not say, “As of the closing of

  the Transaction” or “conditioned on the closing of the Transaction,”

  nor is there any other provision stating that the deletion of article

  42 shall not become effective until the completion of the sale to the

  Reeds.

¶ 63     Tenant contends that language in recital B makes the waiver

  and termination of the ROFR contingent on the sale of the Property

  pursuant to the transaction. But, as set forth above, the language

  of the recital states only that the “sale is contingent on the waiver

  and termination of the ROFR.” (Emphasis added.) The Lease

  Amendment apparently fulfilled that contingency as between those

  parties, thus permitting them to go forward with the transaction.5

  However, the fact that the termination of the ROFR was a



  5   The complaint is silent on the disposition of the transaction.

                                      36
  contingency to a contract to which tenant was not a party does not

  mean that paragraph 2 of the Lease Amendment between landlord

  and tenant was contingent on the completion of the sale to the

  Reeds. As discussed above, the plain language of paragraph 2

  unconditionally deleted article 42 of the Lease as of the effective

  date, the very date on which the Lease Amendment was executed.

  If the parties had intended to make the deletion of article 42

  contingent on completion of the transaction, they would have said

  so.

¶ 64    Third, the parties reiterated in paragraph 6 of the Lease

  Amendment their intent that the deletion of article 42 was not

  subject to any future conditions by stating, “The Lease, as amended

  by this . . . Amendment, is hereby ratified and confirmed in all

  respects.” (Emphasis added.)

¶ 65    Accordingly, I conclude that the Lease Amendment is clear

  and unambiguous on its face; that it clearly and unambiguously

  terminates the ROFR as of November 20, 2017; that tenant has

  failed to make a rational argument based on the documents on

  which it relies to support the lis pendens; that the lis pendens is




                                    37
  therefore groundless, spurious, and invalid; and that the district

  court’s order so finding should be affirmed.

¶ 66   I reach the same result even if review under section 38-35-204

  and Rule 105.1 were limited, as the majority urges, to considering

  only tenant’s complaint and the status of the underlying action.

  The only fact allegation in the complaint related to the ROFR is that

  “upon information and belief, [landlord] is seeking to sell the

  Property without allowing [tenant] to exercise [tenant’s] first right of

  refusal.” It is questionable whether that conclusory allegation, on

  its own, would sufficiently state a claim to survive a motion to

  dismiss under C.R.C.P. 12(b)(5). See Warne v. Hall, 2016 CO 50,

  ¶ 27 (Allegations of a complaint were insufficient to state a claim in

  part “because a number of them were conclusory and therefore not

  at all entitled to an assumption that they were true.”). In

  considering a complaint for purposes of such a motion, however, a

  court may consider not only the facts alleged in the complaint, but

  also documents attached to or referenced in the complaint. Denver

  Post Corp. v. Ritter, 255 P.3d 1083, 1088 (Colo. 2011); Peña v. Am.

  Family Ins. Co., 2018 COA 56, ¶ 14; Yadon v. Lowry, 126 P.3d 332,

  336 (Colo. App. 2005).


                                     38
¶ 67   I see no reason why the same principle should not apply in a

  Rule 105.1 action. Otherwise, a plaintiff with a deficient claim

  could survive both a motion to dismiss and a Rule 105.1 petition to

  show cause “simply by not attaching a dispositive document upon

  which the plaintiff relied.” Yadon, 126 P.3d at 336 (citation

  omitted).

¶ 68   An appellate court “may uphold the grant of a C.R.C.P. 12(b)(5)

  motion to dismiss only when the plaintiff’s factual allegations do

  not, as a matter of law, support the claim for relief.” Ritter, 255

  P.3d at 1088. While we must accept all factual allegations in the

  complaint as true and view them in the light most favorable to

  tenant, we are not required to accept as true legal conclusions that

  are couched as factual allegations. Id. Further, the legal effect of

  documents properly before the court is determined by their

  contents rather than by allegations in the complaint. Peña, ¶ 15;

  see also Stauffer v. Stegman, 165 P.3d 715, 716 (Colo. App. 2006).

¶ 69   Here, tenant’s complaint referenced the Lease. The Lease

  includes the Lease Amendment, by virtue of paragraph 6 of the

  Lease Amendment, which provides in part, “The Lease, as amended

  by this . . . Amendment, shall constitute the entire agreement and


                                    39
  understanding of the parties.” In any event, the lis pendens itself

  refers to the waiver of tenant’s ROFR, and the waiver is contained in

  the Lease Amendment. I therefore conclude that both the district

  court and this division are entitled to consider those underlying

  documents, which contain the ROFR on which tenant relies and its

  deletion from the Lease. Taking those documents into account, it is

  clear that the ROFR did not exist when the lis pendens was filed,

  and defendant has failed to state a claim upon which relief may be

  granted. Because my analysis above is also limited to the plain

  language of those documents, I reach the same result under the

  established case law and the approach taken by the majority.

¶ 70   Finally, this case provides a troubling example of why a court

  should look beyond the literal language of a complaint in a spurious

  document case. More than two years have passed since the lis

  pendens was filed. Had the district court followed the more

  restrictive approach of the majority and refused to invalidate the lis

  pendens, the Property would have been tied up for at least those

  two years. This seems unjust, given the purpose of the Act and

  Rule 105.1 as well as my view that the ROFR was clearly and




                                    40
  unambiguously terminated by the Lease Amendment (referred to in

  the lis pendens) several months before the filing of the lis pendens.

                               III.   Conclusion

¶ 71   I concur with the majority in affirming that part of the district

  court’s judgment holding the first lis pendens invalid, but, for the

  reasons stated, I would also affirm the district court’s invalidation

  of the second lis pendens.




                                      41